UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-7662



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BRIAN WRIGHT,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Greenville. Henry M. Herlong, Jr., District
Judge. (CR-01-828-HMH-7)


Submitted:   July 26, 2006                 Decided:   August 8, 2006


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Brian Wright, Appellant Pro Se.       Regan Alexandra Pendleton,
Assistant United States Attorney, Greenville, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

             Brian Wright, a federal prisoner, appeals the district

court’s denial of his pro se motion to compel the Government to

file a motion for reduction in sentence pursuant to Fed. R. Crim.

P. 35(b).    We affirm.

             Wright pled guilty pursuant to a plea agreement that

contained a provision whereby the Government would “move the Court

to depart from the United States Sentencing Guidelines, pursuant to

§ 5K1.1 of those Guidelines, and Title 18, United States Code,

Section 3553(e) and/or move the Court for reduction of sentence

pursuant to Rule 35(b) of the Federal Rules of Criminal Procedure.”

Wright asserts that prior to sentencing, the Government approached

him, explaining that his assistance was not complete until his

co-defendants had been apprehended and convicted.           Wright further

alleges that the Government promised to file a Rule 35(b) motion if

Wright’s co-defendants were captured and pled or were found guilty

within one year after his sentence.          Wright claims that because

this motion has not been filed, the Government has breached the

plea agreement.    We disagree.

             On the day of Wright’s sentencing, the Government filed

a Motion for Downward Departure pursuant to USSG § 5K1.1 and 18

U.S.C.   §   3553(e)   (2000),   that   requested   the   court   to   depart

downward in response to Wright’s substantial assistance.                 The

motion noted that Wright’s cooperation was responsible for the


                                   - 2 -
decision of “five of his co-defendants to plead ‘guilty’ to the

conspiracy charges contained in the indictment.”      We conclude the

plea agreement required no more.          By its explicit terms, the

agreement simply did not obligate the Government to file a Rule 35

motion regardless of the extent of Wright’s assistance.     Moreover,

neither the record nor any other documentation supports Wright’s

assertion that the plea agreement was amended to require the

Government to file a Rule 35 motion.       We therefore find that the

Government   fully   fulfilled   its   obligations.   Accordingly,   we

affirm. We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                             AFFIRMED




                                 - 3 -